Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species zinc chloride in the reply filed on 10/06/2021 is acknowledged.
Status of Examination
	Claims 1-20 are pending and currently under examination.
	Applicant claims a method of preparing a charged polyethylenimine disinfecting composition that comprises providing a linear PEI hydrochloride solution, adding a base, such as sodium hydroxide to provide a linear PEI salt solution with a pH between 9-11, adding a first organic acid, such as formic acid, to reduce the pH to less than 7, removing 20% to 100% of the solt in the solution through use of dialysis and than adding water and a second organic acid, such as formic acid or acetic acid, to obtain the disinfecting composition with a pH of 2-7.  The composition may also contain a metal cation, such as zinc chloride.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiattello et al. (WO 2018/022926 A1) in view of Bansal et al. (Journal of Materials Chemistry, 22.48 (2012): 25427-25436).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chiattello et al. teach antimicrobial compositions that comprise an modified or unmodified charged linear polyethylenimine (LPEI) polymer and methods of making these polymers (abstract, para [0010], [0015], [0017]-[0019], [0026]-[0029]). The starting material may be a linear polyethylenimine hydrochloride which is treated with the strong base potassium hydroxide until the solution reaches a pH of about 11, which is followed by reducing the pH until it becomes about 7 (para [0029], [0031]-[0034]).  Chiattello et al. teaches that charge density in cationic polymers is influenced by the molecular weight of the polymers and the pH of the formulation, where increased molecular weight leads to more charged polymers and decreased pH also provides are more charged polymer and suggests that the pH of the formulation should be less than about 7 and more preferably about 4-6 (para [0015]).  Chiattello et al. also exemplifies the addition of formic acid to LPEI (para [0034]) and thus would have been obvious to bring about the pH change to less than 7 and more preferably 4-6 by utilizing this formic acid.  The cationic polymers may be associated with anionic compounds in order form a polyelectrolyte complex, which is taught to increase the antimicrobial activity of the 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Chiattello et al. suggests the method of preparing an antimicrobial formulation that contains charged polyethylenimine as discussed above, but fails to specifically teach removing 20%-100% or 40-90% of the salt from the solution obtained in the third step.  The teachings of Bansal et al. help to cure this deficit.
Bansal et al. teach a process of preparing cationic polyethylenimine which has been grafted with triphenylphosphonium to act to complex pDNA and interact with cellular membranes to deliver the DNA payload into a cell (abstract).  An important part of this process was removing excess phosphonium salt after the polymer was made through the use of dialysis (pg 25428, col 2, para 2).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)

	Regarding the pH of the formulation and the concentration of the LPEI, A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiattello et al. (WO 2018/022926 A1) and Bansal et al. (Journal of Materials Chemistry, 22.48 (2012): 25427-25436) as applied to claims 1, 3-14 and 17-20 above, and further in view of Yakoob et al. (Microbial Drug Resistance, 20.4 (2014): 305-309).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Chiattello et al. and Bansal et al. suggest the method and composition of claims 1, 3-14 and 17-20 as discussed above.
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Chiattello et al. and Bansal et al. suggest the method and composition of claims 1, 3-14 and 17-20 as discussed above, but fail to suggest adding at least one metal salt to the disinfecting composition, such as zinc chloride.  The teachings of Yakoob et al. help to cure this deficit.
Yakoob et al. teach that zinc chloride possesses antimicrobial activity against Helicobacter pylori (abstract).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiattello et al. with those of Yakoob et al. because both references are directed to antimicrobial compositions. Furthermore, it would have been obvious to add the zinc chloride of Yakoob et al. to the antimicrobial composition of Chiattello et al. in order to enhance the antimicrobial properties of the Chiattello et al. composition and would have done so with a reasonable expectation of success.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Conclusion
No claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616
/JOHN PAK/Primary Examiner, Art Unit 1699